J-S89028-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                         IN THE SUPERIOR COURT OF
                                                           PENNSYLVANIA
                              Appellant

                         v.

JONATHAN B. LITTLE

                              Appellee                   No. 3147 EDA 2015


             Appeal from the Judgment of Sentence September 18, 2015
                In the Court of Common Pleas of Philadelphia County
                Criminal Division at No(s): CP-51-CR-0001811-2015


BEFORE: SHOGAN, J., MOULTON, J., and FITZGERALD, J.*

MEMORANDUM BY MOULTON, J.:                               FILED MARCH 28, 2017

         The Commonwealth of Pennsylvania appeals from the September 18,

2015 judgment of sentence imposed by the Philadelphia County Court of

Common Pleas on Jonathan B. Little’s convictions. We affirm.

         On June 9, 2015, Little entered an open guilty plea to two counts of

robbery and one count each of conspiracy, possession of a firearm with an

altered manufacturer’s number, and possession of a firearm by a minor.1

Little was 17 years old at the time of the offenses but was charged as an

adult.       On August 11, 2015, the trial court sentenced Little to concurrent

terms of 5 to 10 years’ incarceration, followed by 3 years’ reporting

____________________________________________


         *
             Former Justice specially assigned to the Superior Court.
         1
             18 Pa.C.S. §§ 3701(a)(1)(ii), 903, 6110.2, and 6110.1, respectively.
J-S89028-16



probation, on each of the robbery, conspiracy, and possession of a firearm

with an altered manufacturer’s number convictions. The court imposed no

further penalty on the remaining firearm conviction.     Little filed a post-

sentence motion seeking reconsideration of his sentence.     On August 20,

2015, the trial court vacated Little’s judgment of sentence and scheduled a

resentencing hearing for September 18, 2015.

       At the resentencing hearing, the trial court heard argument from both

the Commonwealth and defense counsel as well as Little’s allocution

testimony. At the conclusion of the hearing, the trial court sentenced Little

to 2½ to 6 years’ incarceration followed by 2 years’ reporting probation. The

Commonwealth timely appealed.2

       The Commonwealth raises the following issue:    “Did the lower court

abuse its discretion in imposing unreasonably lenient departure sentences

for [Little’s] armed robbery of two victims, by focusing exclusively on the

rehabilitative needs of [Little] and relying on impermissible and irrelevant


____________________________________________


       2
        In his brief, Little contends that the Commonwealth waived its
sentencing challenge by failing to file a post-sentence motion. We disagree.
Pennsylvania Rule of Criminal Procedure 721(A)(2) provides that
“[s]entencing issues raised by the Commonwealth at the sentencing
proceeding shall be deemed preserved for appeal whether or not the
Commonwealth elects to file a motion to modify sentence on those issues.”
Here, the Commonwealth clearly stated its arguments against a more lenient
sentence at the resentencing hearing.          See N.T., 9/18/15, at 7-10.
Therefore, we conclude that the Commonwealth properly preserved its
sentencing claim.



                                           -2-
J-S89028-16



factors, thereby disregarding its duty to protect the public?” Cmwlth.’s Br.

at 4.3

         Before we may review the Commonwealth’s discretionary aspects of

sentencing claim, we must determine whether the claim raises a substantial

question for our review. A substantial question exists where the appellant

raises “a plausible argument that the sentence violates a provision of the

sentencing code or is contrary to the fundamental norms of the sentencing

process.”      Commonwealth v. Dodge, 77 A.3d 1263, 1268 (Pa.Super.

2013) (quoting Commonwealth v. Naranjo, 53 A.3d 66, 72 (Pa.Super.

2012)).      Here, the Commonwealth asserts that the trial court imposed an

excessively lenient sentence, failing to consider the gravity of Little’s

offenses and the protection of the public. This Court has held that such a

claim presents a substantial question.           See, e.g., Commonwealth v.

Wilson, 946 A.2d 767, 770 n.6 (Pa.Super. 2008), aff’d, 971 A.2d 1121 (Pa.

2009); Commonwealth v. Kenner, 784 A.2d 808, 811 (Pa.Super. 2001).

Therefore, we will review the Commonwealth’s sentencing claim.

         The Commonwealth asserts that the trial court abused its discretion in

imposing a sentence far below the mitigated range of the Sentencing




____________________________________________


         3
        The Commonwealth’s brief contains a statement of reasons for
allowance of appeal as required by Pennsylvania Rule of Appellate Procedure
2119(f). See Cmwlth.’s Br. at 15-18.



                                           -3-
J-S89028-16



Guidelines without sufficient reasons.4 The Commonwealth claims that the

trial court erroneously focused on Little’s needs without considering the

gravity of the offenses and the protection of the public.

       When reviewing a challenge to the trial court’s sentence, our standard

of review is as follows:
           Sentencing is a matter vested in the sound discretion of
           the sentencing judge, and a sentence will not be disturbed
           on appeal absent a manifest abuse of discretion. An abuse
           of discretion is more than just an error in judgment and,
           on appeal, the trial court will not be found to have abused
           its discretion unless the record discloses that the judgment
           exercised was manifestly unreasonable, or the result of
           partiality, prejudice, bias, or ill-will.

Commonwealth v. Bowen, 55 A.3d 1254, 1263 (Pa.Super. 2012) (quoting

Commonwealth v. Cunningham, 805 A.2d 566, 575 (Pa.Super. 2002)).

Moreover, “the sentence imposed should call for confinement that is

consistent with the protection of the public, the gravity of the offense as it

relates to the impact on the life of the victim and on the community, and the

rehabilitative needs of the defendant.” 42 Pa.C.S. § 9721(b).

       Although the trial court is required to consider the Sentencing

Guidelines when imposing a sentence, it has “discretion to sentence below

the mitigated range as long as it clearly explains its reasons for doing so.”

Commonwealth v. Hoch, 936 A.2d 515, 519 (Pa.Super. 2007).                 “If the
____________________________________________


       4
        Little’s prior record score was five, his offense gravity score was ten,
and the applicable Sentencing Guidelines range with a deadly weapon
enhancement was 78 to 90 months’ incarceration, plus or minus 12 months
in the aggravated and mitigated ranges. N.T., 8/11/15, at 4-5.



                                           -4-
J-S89028-16



sentence imposed is outside of the recommended guidelines, the trial court

must provide a contemporaneous written statement of the reason or reasons

for the deviation” or state on the record, in the defendant’s presence, its

reasons for the sentence. Commonwealth v. Childs, 664 A.2d 994, 996

(Pa.Super. 1995).     If the trial court’s reasons show that it meaningfully

weighed the Sentencing Guidelines against the facts of the crime and the

defendant’s   character,   this   Court   should   not   disturb   the   sentence.

Commonwealth v. Anderson, 830 A.2d 1013, 1018-19 (Pa.Super. 2003).

      After hearing argument from counsel and Little’s allocution testimony,

the trial court stated, “I was convinced . . . within a few days of the [initial]

sentencing when I couldn’t get it out of my mind that I had imposed too

severe . . . a sentence. And I’m going to put on the record why and why I’m

going to depart further from the guidelines.” N.T., 9/18/15, at 16. The trial

court then explained its reasons for imposing a more lenient sentence,

including Little’s age, his mental health issues, his need for treatment, and

his expression of remorse, which the court found credible.         Id. at 17-19.

The trial court also recognized that although Little’s prior record score was

high for a juvenile, his prior crimes did not involve weapons or acts of

violence; they were drug possession offenses. Id. at 19-20. The trial court

found that Little did not present the same risk of harm to the community as

juvenile offenders with prior violent crimes or repeat adult drug offenders.

Id. at 20.




                                      -5-
J-S89028-16



      In its Pennsylvania Rule of Appellate Procedure 1925(a) opinion, the

trial court further clarified its reasons for deviating from the Sentencing

Guidelines as follows:
            Prior to re-imposing sentence, the court thoroughly
         reviewed [Little’s] pre-sentence investigation. The court
         considered all of the evidence and arguments presented at
         both the guilty plea and sentencing hearings. The court
         also considered [Little’s] allocution testimony. Finally, the
         court considered the recommended guidelines sentence for
         adult offenders. . . .

            Clearly, the court’s sentence constituted a substantial
         downward departure from the sentencing guidelines. The
         reasons for the departure were stated in detail on the
         record and demonstrated the court’s concern that the
         sentence reflect the life and circumstances of the offender
         as well as the nature of the offense.

            First, [Little] accepted full responsibility for his actions
         and clearly exhibited remorse, which the court found to be
         genuine.       Mr. Little stated that, even though the
         complainant had previously stolen money from him, he
         had come to understand that his actions were completely
         inappropriate and dangerous. (N.T., 9/18/15, pp. 16-17).

            Second, [Little] had a significant history of untreated
         mental health issues which affected his ability to make
         sound judgments. [Little’s] mental health issues had not
         been adequately addressed during his juvenile placements
         in part because [Little] was not ready to address them, but
         also in part because his placements simply were not long
         enough.

            Finally, the court considered [Little’s] age and his
         criminal history. [Little] was seventeen at the time of this
         offense and, while chargeable as an adult, was still a
         juvenile with all that entails in terms of ability to make
         sound judgments. Indeed, the Commonwealth’s single-
         minded reliance on the sentencing guidelines completely
         ignores the fact that these guidelines were formulated for
         adult offenders. Although juveniles may be charged and

                                      -6-
J-S89028-16


           tried as adults in certain circumstances, the sentencing
           court is entitled to consider the fact that they are not
           adults, along with all other relevant circumstances. . . .

               Furthermore, with regard to [Little’s] prior record there
           was no evidence of prior violent conduct. There were no
           weapons offenses. There were no assault cases. Although
           [Little’s] prior record score was a five, this court did not
           believe it appropriate to treat him the same as a juvenile
           offender with a similar prior record score but a history of
           violent crimes. [Little’s] prior record consisted of either
           drug possession or possession with intent to deliver cases.
           These are serious matters to be sure. But, in a juvenile
           offender, it cannot reasonably be said that they
           demonstrate the same conscious disregard of community
           safety and well-being as is the case with a repeat adult
           offender who has chosen drug dealing as his vocation.
           (N.T., 9/18/15; pp. 15-21).

              The court clearly stated the factors that it considered
           when it re-sentenced [Little]. That sentence, while more
           lenient [than] the one originally imposed, was fair and
           reasonable.

Opinion, 2/26/16, at 6-7 (case citations omitted).

       The record shows that the trial court carefully considered the facts and

circumstances of this case in crafting an individualized sentence. The trial

court also stated its reasons for the sentence on the record and explained

how it balanced Little’s age and rehabilitative needs against the gravity of

his offenses and the protection of the public. Under these circumstances, we

find no manifest abuse of discretion.5
____________________________________________


       5
        In its reply brief, the Commonwealth relies on Commonwealth v.
Shull, 148 A.3d 820 (Pa.Super. 2016), to support its claim that the trial
court abused its discretion in deviating downward from the Sentencing
Guidelines without sufficient reasons. Shull, however, is distinguishable. In
(Footnote Continued Next Page)


                                           -7-
J-S89028-16



      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/28/2017




                       _______________________
(Footnote Continued)

Shull, we held that the trial court’s desire that a juvenile defendant serve
his sentence in county jail, rather than state prison, was an impermissible
reason for a downward departure from the Guidelines, where the trial court
failed to consider the defendant’s rehabilitative needs, the severity of the
crime, and the safety of the public. Id. at 836-37. Specifically, “the [trial]
court engaged in no discussion as to why Shull’s particular circumstances
warranted a severe downward departure sentence.” Id. at 836. Unlike
Shull, the trial court in this case considered the pre-sentence report, the
nature of Little’s offenses, his rehabilitative needs, and the protection of the
public, and thoroughly explained its reasons for the downward-departure
sentence on the record and its Rule 1925(a) opinion.



                                            -8-